Citation Nr: 0800301	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected hepatitis C.  

2.  Entitlement to service connection for a claimed right 
shoulder disorder.  

3.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected low back strain.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service-connection for Meniere's disease 
with vertigo. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004, February 2005 and February 
2006 rating decisions issued by the RO.  

The veteran's appeal originally included the issue of service 
connection for hepatitis C.  During the pendency of the 
appeal, the RO, in a February 2005 decision, granted service 
connection and assigned a non-compensable evaluation.  This 
evaluation was effective on June 23, 2003, the date of claim.  

The veteran was notified of this decision and filed a Notice 
of Disagreement (NOD) in response.  Therefore, his appeal 
concerning the issue of an increased evaluation for the 
service-connected hepatitis C is properly on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second NOD must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability).  

The RO granted service connection for low back strain in June 
2004 and assigned a 10 percent evaluation, effective on June 
23, 2003, the date of claim.  The veteran expressed 
disagreement with this assigned rating.  

In the February 2005 rating decision, the RO assigned an 
increased 20 percent evaluation.  Since the increase during 
the appeal did not constitute a full grant of the benefit 
sought, the veteran's claim for an increased evaluation for 
the low back strain remains on appeal.  See AB v. Brown, 6 
Vet.App. 35, 39 (1993).  

The matters of service connection for a right shoulder 
disorder, an increased rating  for the service-connected low 
back strain and whether new and material evidence has been 
submitted to reopen the claim of service connection for 
Meniere's disease with vertigo are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

In November 2007, prior to the promulgation of a decision, 
the Board received notification of the veteran's intent to 
withdraw his appeal concerning increased evaluation for the 
service-connected hepatitis C from appellate consideration.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran in this appeal concerning increased evaluation for 
the service-connected hepatitis C have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  

Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).  

The veteran notified the Board that he wished to withdraw his 
appeal in November 2007 before a final decision was 
promulgated.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal further.  



ORDER

The appeal concerning the claim for an increased evaluation 
for the service-connected hepatitis C is dismissed.  



REMAND

In Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), 
the U.S. Court of Appeals for the Federal Circuit held that 
to rebut the presumption of soundness in the case of a 
wartime veteran, the evidence must clearly and unmistakably 
show not only that the disorder at issue pre-existed entry 
into service, but that the disorder did not undergo 
aggravation in or as a result of service.  

In this regard, at the May 1989 enlistment examination, the 
veteran noted having a right shoulder disorder.  The examiner 
indicated the right shoulder was stable and not considered 
disqualifying.  

During service, the veteran was involved in a motor vehicle 
accident in April 1990.  In subsequent service medical 
records dated in June, September and November 1992, the 
veteran complained of and received treatment for right 
shoulder pain.  The post service medical records are replete 
with reference to treatment for a right shoulder condition.  

In the January 2004 VA examination, the veteran was diagnosed 
with recurrent lumbosacral strain associated with mild 
degenerative changes.  In various statements received 
subsequent to this examination, he reported that his back 
condition had worsened in degree of severity since the 
January 2004 examination.  

Given these statements, the Board finds that a more 
contemporaneous VA examination is necessary. See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since 
the last examination).  

Finally, in April 2006, the veteran expressed timely 
disagreement with a February 2006 rating decision denying 
service connection for Meniere's disease on the basis that 
new and material evidence had not been received to reopen the 
claim.  To date, however, no Statement of the Case has been 
issued.  

It remains incumbent upon the RO to issue a Statement of the 
Case addressing this particular issue, and, as indicated in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), this 
matter must be addressed on remand.  See also 38 C.F.R. § 
19.26 (2007).  

Accordingly, these other matters are REMANDED to the RO for 
the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified of 
the evidence and information that is 
necessary to reopen his claim of service 
connection for Meniere's disease with 
vertigo and what is necessary to 
establish entitlement to the underlying 
claim for the benefit.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed right 
shoulder disability and service-connected 
low back strain.  

Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
previously un-identified treatment 
source.  The veteran should also be 
informed that he can submit evidence to 
support his claims.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed right 
shoulder disorder.  The claims folders, 
to include a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner  
Any indicated studies should be 
performed.  

Based upon the review of the claims 
folder and the examination results, the 
examiner should answer the following 
questions with respect to the current 
right shoulder disability:  

*	Does the evidence of record clearly 
and unmistakably show that the 
veteran had a right shoulder 
condition that existed prior to his 
entry onto active duty?  

*	If the VA examiner opines that the 
current right shoulder disability 
existed prior to service, does the 
evidence of record clearly and 
unmistakably show that the 
preexisting condition was not 
aggravated by service?  

*	If the examiner opines that the 
current right shoulder disability 
did not exist prior to service, is 
it at least as likely as not (e.g., 
a 50 percent or greater likelihood) 
that the current right shoulder 
disability had its clinical onset in 
service?  

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.  

4.  The veteran should also be afforded a 
VA examination to determine the current 
severity of his service-connected low 
back strain.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All indicated tests and studies (to 
include X-rays) should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examiner should conduct range of 
motion testing of the low back (expressed 
in degrees).  The examiner should also 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  

In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.  

The examiner should also offer an opinion 
as to whether the veteran has 
intervertebral disc syndrome (IVDS) 
associated with the service-connected 
disability.  If so, the examiner should 
render findings as to the existence and 
frequency of any of the veteran's 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician), 
specifically, whether over the last 12- 
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.  

5.  The RO also should take appropriate 
steps to issue a Statement of the Case 
concerning the issue of whether new and 
material evidence has been submitted to 
re-open the claim of service-connection 
for claimed Meniere's disease with 
vertigo.  All indicated development 
should be taken in this regard.  The 
veteran should, of course, be advised of 
the time period within which to perfect 
his appeal.  38 C.F.R. § 20.302(b) 
(2007).  

6.  After completion of all indicated 
development, the issues on appeal should 
be readjudicated in light of all the 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


